DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1 - 20 are rejected on the ground of nonstatutory double patenting over claims 1 - 18 of U. S. Patent No. 10,945,218 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 - 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,945,218.  Although the conflicting claims are not identical, they are not patentably In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1 - 20 of the present application is the same elements, same function, and same result as claims 1 - 18 of the U.S. Patent (10,945,218), especially, the independent claims 1, 13, and 20 of the present application is the same invention as the independent claims 1, 11, and 17 of the U.S. Patent (10,945,218).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.












	For example;

Instant Application
U.S Patent 10,945,218           
1.  A signal transmission method, comprising:
obtaining, by a terminal device, indication information comprises a first information indicating a channel state information-reference signal (CSI-RS) resource and a second information indicating a power control parameter of the target uplink signal, wherein the indication information corresponding to a target uplink signal and the CSI-RS resource indicated by the first information is configured to obtain a beam of transmitting of a target unlink signal;
determining, by the terminal device, a transmit power of the target uplink signal according to the power control parameter; and
outputting, by the terminal device, the target uplink signal to a network device according to the transmit power.

1. A signal transmission method, comprising: receiving, by a terminal device, configuration information sent by a network device, wherein the configuration information is used to indicate a correspondence between first information and one group of power control parameters, the first information indicating a channel state information-reference signal (CSI-RS) resource and 
the group of power control parameters comprises a value of at least one power control parameter;  obtaining, by the terminal device, the first information and second information from the configuration information, the second information indicating a power control parameter of a target uplink signal, wherein the CSI-RS resource indicated by the first information is configured to 
obtain a beam for transmission of the target unlink signal;  determining, by the terminal device, a transmit power of the target uplink signal according to the power control parameter;  and outputting, by the terminal device, the 
target uplink signal to the network device according to the transmit power. 




The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1, 11, and 17 of the U.S. Patent (10,945,218) are encompassed the claimed invention of the independent claims 1, 13, and 20 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (10,945,218).  
Furthermore, the dependent claim 2 of the present application are same function and same result as claim 2 of the U.S. Patent (10,945,218).
The dependent claim 3 of the present application are same function and same result as claim 3 of the U.S. Patent (10,945,218).

The dependent claim 5 of the present application are same function and same result as claim 4 of the U.S. Patent (10,945,218).
The dependent claim 6 of the present application are same function and same result as claim 5 of the U.S. Patent (10,945,218).
The dependent claim 7 of the present application are same function and same result as claims 1 and 11 of the U.S. Patent (10,945,218).
The dependent claim 8 of the present application are same function and same result as claim 6 of the U.S. Patent (10,945,218).
The dependent claim 9 of the present application are same function and same result as claim 7 of the U.S. Patent (10,945,218).
The dependent claim 10 of the present application are same function and same result as claim 8 of the U.S. Patent (10,945,218).
The dependent claim 11 of the present application are same function and same result as claim 9 of the U.S. Patent (10,945,218).
The dependent claim 12 of the present application are same function and same result as claim 10 of the U.S. Patent (10,945,218).
The dependent claim 14 of the present application are same function and same result as claim 12 of the U.S. Patent (10,945,218).
The dependent claim 15 of the present application are same function and same result as claims 1 and 11 of the U.S. Patent (10,945,218).

The dependent claim 17 of the present application are same function and same result as claim 14 of the U.S. Patent (10,945,218).
The dependent claim 18 of the present application are same function and same result as claim 15 of the U.S. Patent (10,945,218).
The dependent claim 19 of the present application are same function and same result as claim 16 of the U.S. Patent (10,945,218).

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.		Claims 1-3, 9-11, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU (US 2014/0162717).
Regarding claim 1, LIU teaches that a signal transmission method, comprising obtaining, by a terminal device (Fig. 4), indication information that comprises first 
Regarding claim 2, LIU teaches that the target uplink signal is a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH) or a 
Regarding claim 3, LIU teaches that a CSI-RS resource indicated by the information indicating the CSI-RS resource is used to obtain a precoding matrix or the beam of transmitting of the target uplink signal or is used to obtain a precoding matrix or the beam of transmitting of a first SRS corresponding to the target uplink signal (abstract, Fig. 1, 2, and pages 2, paragraphs 26 – pages 3, paragraphs 44).
Regarding claim 9, LIU teaches that the power control parameter comprises at least one piece of information of the following information: a path loss value used to calculate the transmit power, information about a downlink signal used to measure a path loss value used to calculate the transmit power, an open-loop power control parameter, and a closed-loop power control parameter (abstract, Fig. 1, 2, and pages 2, paragraphs 26 – pages 3, paragraphs 44).
Regarding claim 10, LIU teaches that the open-loop power control parameter comprises one of the following parameters including a target power Po, a value of a path loss weighting factor a, an index of a target power Po and an index of a path loss weighting factor a (abstract, Fig. 1, 2, and pages 2, paragraphs 26 – pages 3, paragraphs 44).
Regarding claim 11, LIU teaches that the closed-loop power control parameter comprises an index of a closed-loop power control process (abstract, Fig. 1, 2, and pages 2, paragraphs 26 – pages 3, paragraphs 44).
		Regarding claim 13, LIU teaches all the limitation as discussed in claim 1.
Regarding claim 14, LIU teaches all the limitation as discussed in claims 1 and 2.
claim 16, LIU teaches all the limitation as discussed in claims 1 and 9.
Regarding claim 17, LIU teaches all the limitation as discussed in claims 1 and 10.
Regarding claim 18, LIU teaches all the limitation as discussed in claims 1 and 11.
Regarding claim 20, LIU teaches all the limitation as discussed in claims 1 and 2.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (US 2020/0119799) discloses Method and Apparatus for Determining Physical Uplink Channel Power Control Parameter Values for use after a Beam Failure Recovery.
MolavianJazi et al. (US 2019/0104477) discloses Uplink Power Control.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
September 11, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649